Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. Pub No. 2019/0104425 A1).

par 0008, 0043, a method for managing a packet data network (PDN) connection of a node in a wireless communication system of the present disclosure comprises: detecting, by a node, a terminal in which a failure occurs in a PDN connection; and transmitting a detach request message to the terminal in which the failure occurs. the PDN connection failure may include a case where the PDN connection for a service requested to the terminal is not generated or the PDN connection is released after the PDN connection is established and the service requested to the terminal may not be provided]; determining whether an IMS PDN connection between the user equipment and a system is lost [par 0042,0043, the MME may monitor the PDN connection between the terminal and the packet data network (PDN) to detect a terminal in which the failure occurs in the PDN connection. The MME may confirm whether the PDN connection to the terminal is normally generated and whether the generated PDN connection is maintained. The PDN connection failure may include a case where the PDN connection for a service requested to the terminal is not generated or the PDN connection is released after the PDN connection is established and the service requested to the terminal may not be provided]; and in response to a determination that the user equipment fails to initiate the PDN connectivity request with the IMS APN or a determination that the IMS PDN connection between the user equipment and the system is lost [par 0053, 0054, when the MME does not receive the PDN connection request message for the service requested to the terminal until the timer expires, the MME may determine the terminal as a management target terminal. First, the MME may distinguish the service by an access point name (APN). Examples of the APN include internet APN, ims APN, emergency APN, iot APN, and the like], performing the steps of [-] receiving, from the user equipment, at the system, one of an attach request with default APN and a PDN disconnect request with IP Multimedia Core Network Subsystem Packet Data Network (IMS) (APN) [par 0054, 0061, 0066, First, the MME may distinguish the service by an access point name (APN). Examples of the APN include internet APN, ims APN. In step S310, when the terminal transmits the attach request to the MME, the PDN connection between the terminal and the PDN may be generated under the control of the MME. In addition, when the MME receives a PDN Disconnect Request message of the PDN connection for the service requested to the terminal in step S410]; [-] initiating a timer by the system, for a finite period of time, wherein said timer is initiated upon said receiving of one of an attach request with default Internet Access Point Name (APN) and a PDN disconnect request with IMS APN [par 0061, 0066, In addition, in step S320, when the MME receives the attach request message from the terminal, the MME may start the timer. The timer maybe a locally configured timer in the MME. In addition, when the MME receives a PDN Disconnect Request message of the PDN connection for the service requested to the terminal in step S410, the MME may start the timer]; |-] detecting, upon expiry of said timer, by the system, the absence of a PDN connectivity request with IMS APN from the user equipment [par 0063, the MME may determine whether the failure occurs in the PDN connection until the timer expires based on whether the MME receives the PDN connection request message for the service requested to the corresponding terminal], par 0136, 0148, a method for generating the dedicated bearer in another PDN (e.g., internet PDN, etc.) connection connected to the terminal. In addition, when a voice call is terminated, the dedicated bearer may be deleted through a dedicated bearer deactivation procedure. In addition, when the failure is detected in the PDN connection, in the case where the retry count of trying the reattach by the terminal is equal to or less than the configuration value of the MME, the controller 1020 may transmit the detach request message to the corresponding terminal. Meanwhile, the controller 1020 may not transmit the detach request message]; [-] receiving at the system, a detach accept from the user equipment, in response to said detach request [par 0089, the MME may transmit the detach request message to the terminal. When the terminal receives the detach request message, the terminal may perform the detach procedure. Then, as a detach type of the detach request message is set to reattach required, the terminal attempts to attach to the MME again and requests the corresponding PDN connection generation. Through the PDN connection management process according to an embodiment of the present disclosure, the MME may induce or trigger the terminal in which the failure occurs in the PDN connection to autonomously recover the PDN connection]; and [-] recovering, by the system, the IMS PDN connection by receiving an initial attach and a PDN connectivity request with IMS PDN from the user equipment [par 0141, 0145, 0146, the MME may transmit PDN connection failure occurrence information to the terminal used only for the emergency without management of the retry count. The service may be provided to emergency terminals by the method by recovering the PDN connection in a similar method as the third embodiment even when there is no corresponding PDN. When the terminal transmits the attach request to the MME, the PDN connection between the terminal and the PDN maybe generated under the control of the MME].


3. Kim disclose the method as claimed in claim 1, wherein transmitting by the system, the detach request with re-attach required, to the user equipment in an event of absence of an IMS bearer between the user equipment and the system, further
comprises: [-] maintaining by the system, a retry count value and a predefined retry count threshold [par 0108, the MME may compare the retry count of trying the reattach by the corresponding terminal and a configuration value of the MME. As a result of the comparison, when the retry count of trying the reattach by the terminal is equal to or less than the configuration value of the MME]; [-] incrementing the retry count value upon transmitting the detach request with reattach required, until the retry count value is less than said predefined retry count threshold [par 0109, the MME may increase the retry count of trying the reattach by the corresponding terminal by 1. In step S8A-60, the MME may set the detach type as reattach required and transmit the detach request message to the corresponding terminal]

par 0061, in addition, in step S320, when the MME receives the attach request message from the terminal, the MME may start the timer. The timer may be a locally configured timer in the MME].

6. Kim defines the method as claimed in claim 1, wherein transmitting by the system, the detach request with re-attach required, to the user equipment is further based on checking of IMS APN presence in Wi-Fi network [Kim, par 0036, 0101, 0102, the MME may detect whether the failure occurs in the PDN connection between the terminal and the PDN and start the timer. A method for distinguishing whether the service is requested to the terminal is as follows. First, the MME may distinguish the service by an access point name (APN). Examples of the APN include internet APN, ims APN, emergency APN, iot APN, and the like].

7. Claim 7 is a claim to a system to carry out the method of claim 1. Therefore claim 7 is rejected under the same rationale set forth in claim 1.

9. Kim creates the system as claimed in claim 7, wherein in an event of transmission of the detach request with re-attach required to the user equipment, in absence of an IMS bearer between the user equipment and the system, said processor is further configured to: maintain, a retry count value and a predefined retry count threshold [par 0108, the MME may compare the retry count of trying the reattach by the corresponding terminal and a configuration value of the MME. As a result of the comparison, when the retry count of trying the reattach by the terminal is equal to or less than the configuration value of the MME]; and increment the retry count value upon transmitting the detach request with re-attach required, until the retry count value is less than said predefined retry count threshold [par 0109, the MME may increase the retry count of trying the reattach by the corresponding terminal by 1. In step S8A-60, the MME may set the detach type as reattach required and transmit the detach request message to the corresponding terminal].


10. Kim teaches a method for IP Multimedia Core Network Subsystem (IMS) Packet Data Network (PDN) recovery, the method comprising:[-]  determining whether a user equipment fails to initiate a PDN connectivity request with an IMS Internet Access Point Name (APN) [par 0008, a method for managing a packet data network (PDN) connection of a node in a wireless communication system of the present disclosure comprises: detecting, by a node, a terminal in which a failure occurs in a PDN connection; and transmitting a detach request message to the terminal in which the failure occurs]; determining whether an IMS PDN connection between the user equipment and a system is lost[par 0043, the PDN connection failure may include a case where the PDN connection for a service requested to the terminal is not generated or the PDN connection is released after the PDN connection is established and the service requested to the terminal may not be provided]; and in response to a determination that the user equipment fails to initiate the PDN connectivity request with the IMS APN or a determination that the IMS PDN connection between the user par 0053, 0056, when the MME does not receive the PDN connection request message for the service requested to the terminal until the timer expires, the MME may determine the terminal as a management target terminal. the MME may distinguish the service according to whether to transmit an emergency. The terminal transmits whether there is the emergency together with at the time of requesting PDN connectivity], performing the steps of: transmitting, by the user equipment, to the system, one of an attach request with default APN and a PDN disconnect request with IMS APN [par 0054, 0061, 0066, First, the MME may distinguish the service by an access point name (APN). Examples of the APN include internet APN, ims APN. In step S310, when the terminal transmits the attach request to the MME, the PDN connection between the terminal and the PDN may be generated under the control of the MME. In addition, when the MME receives a PDN Disconnect Request message of the PDN connection for the service requested to the terminal in step S410]; wherein in response to said one of the attach request with default Internet APN and the PDN disconnect request with IMS APN, the system initiates a timer for a finite period of time [par 0061, 0066, in addition, in step S320, when the MME receives the attach request message from the terminal, the MME may Start the timer. The timer maybe a locally configured timer in the MME. In addition, when the MME receives a PDN Disconnect Request message of the PDN connection for the service requested to the terminal in step S410, the MME may start the timer], and upon expiry of said timer, the system detects the absence of a PDN connectivity request with IMS APN from a user equipment [par 0136, 0148, a method for generating the dedicated bearer in another PDN (e.g., internet PDN, etc.) connection connected to the terminal. In addition, when a voice call is terminated, the dedicated bearer may be deleted through a dedicated bearer deactivation procedure. In addition, when the failure is detected in the PDN connection, in the case where the retry count of trying the reattach by the terminal is equal to or less than the configuration value of the MME, the controller 1020 may transmit the detach request message to the corresponding terminal. Meanwhile, the controller 1020 may not transmit the detach request message]; |-] receiving, from the system at the user equipment, a detach request with re-attach required, in an event of absence of an IMS bearer between the user equipment and the system [par 0089, the MME may transmit the detach request message to the terminal. When the terminal receives the detach request message, the terminal may perform the detach procedure]; [-] transmitting, by the user equipment, a detach accept to the system, in response to said detach request [par 0012, 0089, to detach type to induce the terminal to be attached again) to induce the terminal to autonomously request the corresponding PDN connection generation again and detect terminals in which the PDN connection is not restored even though Reattach is repeated, and as a result, when the downlink traffic occurs due to no PDN connection, a problem that the downlink traffic may not be transmitted to the terminal can be solved. Then, as a detach type of the detach request message Is set to reattach required, the terminal attempts to attach to the MME again and requests the corresponding PDN connection generation]; and [-] recovering IMS PDN connection by initiating an initial attach and transmitting a PDN connectivity request with IMS PDN from the user equipment to the system [par 0141, 0145, 0146, the MME may transmit PDN connection failure occurrence information to the terminal used only for the emergency without management of the retry count. The service maybe provided to emergency terminals by the method by recovering the PDN connection in a similar method as the third embodiment even when there is no corresponding PDN. When the terminal transmits the attach request to the MME, the PDN connection between the terminal and the PDN may be generated under the control of the MME].

11. Claim 11 is a claim to a user equipment to carry out the method of claim 1. Therefore claim 11 is rejected under the same rationale set forth in claim 1.

5. 	Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2019/0104425 A1) in view of Liang et al. (U.S. Pub No. 2017/0171256 Al).

2. Kim defines the method as claimed in claim 1, further comprising determining if the user equipment is Voice over LTE (VoLTE) capable, comprising: [-] determining a usage setting of the user equipment, wherein the usage setting is one of a voice-centric and a data-centric [par 0132, On the contrary, when the measure of the third embodiment is taken and incoming VoLTE is generated to the terminal, since the application server does not delete the register of the terminal, the P-GW may receive incoming data. In addition, the P-GW transmits the incoming data to the terminal through the dedicated bearer to provide the voice service];
 	Kim fail to show [-] determining a voice domain preference of the user equipment, wherein the voice domain preference is one of an IMS Packet Switched (PS) voice only, an IMS PS voice preferred — Circuit Switched (CS) voice as secondary, a CS only, a 
 	In an analogous art Liang show [-] determining a voice domain preference of the user equipment, wherein the voice domain preference is one of an IMS PS voice only, an IMS PS voice preferred - CS voice as secondary, a CS only, a CS voice Preferred -IMS PS voice as secondary [par 0090, As shown, the information may include a UE usage setting (which may for example be set to "voice centric"), a voice domain preference (which may for example be set to IMS PS voice as a first preference, with CS voice as a secondary preference), and/or a short messaging service (SMS) preference (which may for example be set to PS)]; and [-] identifying the user equipment as VoLTE capable in an event said usage setting is the voice-centric and said voice domain preference is one of the IMS PS voice only and IMS PS voice preferred - CS voice as secondary[par 0090, As shown, the information may include a UE usage setting (which may for example be set to "voice centric"), a voice domain preference (which may for example be set to IMS PS voice as a first preference, with CS voice as a secondary preference), and/or a short messaging service (SMS) preference (which may for example be set to PS)|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Liang because this provide systems and methods for reducing signaling overhead in conjunction with packet switched (PS) voice service registration.

8. Kim creates the system as claimed in claim 7, wherein said processor is further configured to determine if the user equipment is VoLTE capable, said determination being achieved by: determining a usage setting of the user equipment, wherein the usage setting is one of a voice-centric and a data-centric[par 0132, On the contrary, when the measure of the third embodiment is taken and incoming VoLTE is generated to the terminal, since the application server does not delete the register of the terminal, the P-GW may receive incoming data. In addition, the P-GW transmits the incoming data to the terminal through the dedicated bearer to provide the voice service];
 	Kim fail to show determining a voice domain preference of the user equipment, wherein the voice domain preference is one of an IMS Packet Switched (PS) voice only, an IMS PS voice preferred - Circuit Switched (CS) voice as secondary, a CS only and a CS voice Preferred - IMS PS voice as secondary; and identifying the user equipment as VoLTE capable in an event said usage setting is the voice-centric and said voice domain preference is one of the IMS PS voice only and the IMS PS voice preferred - CS voice as secondary.
 	In an analogous art Liang show determining a voice domain preference of the user equipment, wherein the voice domain preference is one of an IMS Packet Switched (PS) voice only, an IMS PS voice preferred - Circuit Switched (CS) voice as secondary, a CS only and a CS voice Preferred - IMS PS voice as secondary; and identifying the user equipment as VoLTE capable in an event said usage setting is the voice-centric and said voice domain preference is one of the IMS PS voice only and the IMS PS voice preferred - CS voice as secondary[par 0090, As shown, the information may include a UE usage setting (which may for example be set to "voice centric"), a voice domain preference (which may for example be set to IMS PS voice as a first preference, with CS voice as a secondary preference), and/or a short messaging service (SMS) preference (which may for example be set to PS)|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Liang because this provide systems and methods for reducing signaling overhead in conjunction with packet switched (PS) voice service registration.


6.  	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2019/0104425 A1) in view of Cui et al. (U.S. Pub No. 2020/0059856 A\1).

5. Kim illustrates the method as claimed in claim 1 further comprising: [-]predicting the absence of a PDN connectivity request with IMS APN from the user equipment using; and [-] pro-actively transmitting the detach request with re-attach required in response to said prediction [par 0008, 0012, detecting, by anode, a terminal in which a failure occurs in a PDN connection; and transmitting a detach request message to the terminal in which the failure occurs. According to the present disclosure, a terminal that does not generate a PDN connection for a specific service or releases the PDN connection is reattached to a network (a procedure in which the terminal is detached and reattach required is given to detach type to induce the terminal to be attached again) to induce the terminal to autonomously request the corresponding PDN connection generation again].
 	Kim fail to show automatically predicting using artificial intelligence. In an analogous art Cui show automatically predicting using artificial intelligence [par 0094, In one embodiment, the classifier(s) can be used by the artificial intelligence system to automatically determine, predict, anticipate, etc. event(s)/condition(s)].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Cui because an artificial intelligence is used to automatically learn and perform a number of functions, e.g., performed by a system.


Response to Arguments

Applicant respectfully submits that Kim does not disclose at least these claim elements. For example, Kim does not disclose the steps of determining whether a user equipment fails to initiate a PDN connectivity request with an IMS APN, determining whether an IMS PDN connection between the user equipment and a system is lost, and performing the subsequent recited steps in response to at least one of the two determining steps. Thus, Kim fails to disclose each and every element of claim 1 and therefore does not anticipate the claimed embodiments. Each of independent claims 7, 10 and 11 has been amended in a similar manner and recites subject matter similar to the above-underlined claim 


The examiner respectfully disagrees Kim show the steps of determining whether a user equipment fails to initiate a PDN connectivity request with an IMS APN paragraphs 0008, 0043 of Kim disclose a detection of failure in PDN connectivity. The failure detection includes wherein a case where the PDN connection for a service requested to the terminal is not generated or the PDN.
 	Kim shows determining whether an IMS PDN connection between the user equipment and a system is lost, in paragraphs 0042, 0043, the paragraphs shows monitoring the PDN connection between the terminal and the packet data network (PDN) to detect when a failure occurs in the PDN connection, and the connection can be confirmed whether the PDN connection to the terminal is normally, and whether it is maintained.
 	Kim discloses a response of performing the subsequent recited steps in response to at least one of the two determining steps by distinguish the service by an access point name and initiating a attach request in paragraphs 0054, 0061.


For example, regarding claims 2 and 8, Liang does not teach, alone or in combination with Kim, the steps of determining whether a user equipment fails to initiate a PDN connectivity request with an IMS APN, determining whether an 
Regarding claim 5, Cui does not teach, alone or in combination with Kim, the steps of determining whether a user equipment fails to initiate a PDN connectivity request with an IMS APN, determining whether an IMS PDN connection between the user equipment and a system is lost, and performing the subsequent recited steps in response to at least one of the two determining steps. Thus, even if Cui is combined with Kim, the resulting combination fails to disclose the recited elements of claim 5.

The examiner respectfully disagrees Kim show the steps of determining whether a user equipment fails to initiate a PDN connectivity request with an IMS APN paragraphs 0008, 0043 of Kim disclose a detection of failure in PDN connectivity. The failure detection includes wherein a case where the PDN connection for a service requested to the terminal is not generated or the PDN.
 	Kim shows determining whether an IMS PDN connection between the user equipment and a system is lost, in paragraphs 0042, 0043, the paragraphs shows monitoring the PDN connection between the terminal and the packet data network (PDN) to detect when a failure occurs in the PDN connection, and the connection can be confirmed whether the PDN connection to the terminal is normally, and whether it is maintained.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access 






/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468